DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 10/28/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Applicant’s election without traverse of Group I, claims 1 – 10 in the reply filed on 9/26/22 is acknowledged.
 	Claims 11 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/22.
Specification
3. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 	The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length.
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 3 and 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae Joon Bum et al. (KR2017006817, hereinafter Bae – See IDS dated 10/28/19).
Regarding claim 1, Bae discloses an apparatus comprising an elastic sheet (elastic substrate) 140 comprising a first elastic layer 150 and a second elastic layer 160 facing each other; and a sensor unit formed by printing a predetermined conductive liquid metal (liquid channel) 145 between the first elastic layer and the second elastic layer (See Fig. 1, See Pg. 3, lines 1 – 13, Pg. 5, lines 15 – 24 and Pg. 6, lines 16 – 29). 	Regarding claim 2, the second elastic layer 160 is a substrate that comprises a material having a surface tension lower than the sensor unit (See Pg. 6, lines 16 – 29).
 	Regarding claim 3, the conductive liquid metal comprises an eutectic gallium-indium alloy (EGaln) (See Pg. 3, lines 1 – 13).
 	Regarding claim 6, the elastic sheet is formed by preparing a first elastic material having a first hardness and a second elastic material having a second hardness (See Pg. 6, lines 16 – 29).
 	Regarding claim 7, a hand-wearable device (finger motion system or glove) 200 has a shape corresponding to at least a portion of a shape of a hand, and the at least one soft sensor is located at a position corresponding to at least some joints of the hand (See Pg. 6, lines 30 – 35).  	Regarding claim 8, the at least one soft sensor is formed on a joint portion of a finger and is a sensor that measures the bending and stretching of the finger (See Pg. 7, lines 1 – 5).  
 	Regarding claim 9, the at least one soft sensor is formed between fingers adjacent to each other and is an adduction or abduction measuring sensor measuring the adduction or abduction of at least some of the two fingers (See Pg. 7, lines 1 – 5).  
 	Regarding claim 10, the hand-wearable device is formed by cutting, into a shape for a worn portion, a remaining portion of the elastic sheet except for a portion in which the soft sensors are formed (See Fig. 5). 
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Hardy et al. (9,301,563, hereinafter Hardy).
 	Regarding claim 4, Bae discloses an apparatus comprising an elastic sheet (elastic substrate) 140 comprising a first elastic layer 150 and a second elastic layer 160 facing each other; and a sensor unit formed by printing a predetermined conductive liquid metal (liquid channel) 145 between the first elastic layer and the second elastic layer (See Fig. 1, See Pg. 3, lines 1 – 13, Pg. 5, lines 15 – 24 and Pg. 6, lines 16 – 29). 	Bae fails to disclose that a connection unit is formed on at least one end of the sensor unit.    	However, Hardy discloses an apparatus comprising a glove 10 having a connection unit 40 that is connected to a sensor unit 42 (See Fig. 1, See Col. 4, lines 24 – 61).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bae according to the teachings of Hardy for the purpose of, advantageously providing an improved sensing device since this type of device prevents excessive pressure exertion (See Hardy, Col. 1, lines 33 – 36).
 	Regarding claim 5, Bae fails to disclose a wire unit electrically connected to the outside, wherein the connection unit connects the sensor unit to the wire unit.  
 	However, in Hardy, a wire unit 44 is electrically connected to the outside, wherein the connection unit connects the sensor unit to the wire unit (See Fig. 1).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bae according to the teachings of Hardy for the purpose of, advantageously providing an improved sensing device since this type of device prevents excessive pressure exertion (See Hardy, Col. 1, lines 33 – 36).
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
11. 	Bae et al. (11,412,793) disclose a soft sensor embedded glove and method for manufacturing the same. 	Connor (2022/0244032) discloses motion recognition clothing with an electroconductive mesh. 	Bae et al. (11,301,042) disclose a hand wearable device and manufacturing method therefor. 	Bae et al. (KR20180102412) disclose a soft sensor using 3D printing, and manufacturing method of the same, and wearable apparatus having the same. 	Aliverti et al. (CN104768455) discloses a wearable communication platform. 12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/6/22